Citation Nr: 0004713	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  98-14 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1945 to August 1946 
and from September 1950 to August 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a skin 
disorder is not plausible.  

2.  An unappealed October 1953 RO decision denied service 
connection for a psychiatric disorder.

3.  Evidence received since the October 1953 RO decision is 
new and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.

4.  The claim of entitlement to service connection for an 
psychiatric disorder is not plausible. 



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

2.  New and material evidence has been received and the claim 
of entitlement to service connection for a psychiatric 
disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An October 1953 RO decision denied service connection for a 
psychiatric disorder.  The veteran was notified of that 
decision, and his appellate rights, but he did not initiate 
an appeal.  That determination is final.  38 U.S.C.A. § 7105 
(West 1991).  He is now seeking to reopen his claim for 
service connection for a psychiatric disorder.  With respect 
to this claim, the Board finds, as discussed below, that he 
has submitted new and material evidence.

The evidence of record prior to the October 1953 RO decision 
included the service medical records.  A September 1950 
service examination report reflects that the veteran 
complained of nervousness.  An April 1951 service medical 
record indicates that the veteran was seen following a 
fainting spell and nervousness.  The diagnosis was inadequate 
personality.  No post service clinical evidence was of record 
at the time of the October 1953 RO denial.

Subsequent to the October 1953 RO decision additional 
evidence has been added to the record including VA treatment 
records, relating to treatment in March 1961, that were 
received in July 1999 following the RO's issuance of the most 
recent supplemental statement of the case.  The veteran's 
representative has waived consideration of these records by 
the RO.  They reflect that the veteran was seen with 
complaints, including being tense and irritable.  They 
indicate that the examiner was aware of the inservice history 
of inadequate personality.  The diagnoses included that the 
inadequate personality was in remission and that the veteran 
then had psychoneurosis, anxiety reaction.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

If a claim for service connection was previously finally 
denied, a veteran must submit new and material evidence in 
order to reopen his claim.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

Under the test established by Elkins v. West, 12 Vet. App. 
209 (1999) (en banc), it must first be determined whether the 
veteran has presented new and material evidence.  See Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  Prior to the 
October 1953 RO denial there was no evidence of record 
indicating that the veteran had an acquired psychiatric 
disorder.  In Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 
1998), it was noted that while "not every piece of new 
evidence is 'material'; we are concerned, however, that some 
new evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  
Considering this, the Board concludes that the new evidence 
relating to the veteran having an acquired psychiatric 
disorder contributes "to a more complete picture of the 
circumstances surrounding the origin of" an acquired 
psychiatric disorder.  Id.  Therefore, new and material 
evidence has been submitted and the claim is reopened.  
38 U.S.C.A. § 5108.

Having determined that new and material evidence has been 
submitted under the Hodge standard, the VA must then 
determine whether the claim is well grounded before 
adjudicating the case on the merits or undertaking to assist 
the veteran in development of his claim.  Winters.

The question is whether the veteran's claims of entitlement 
to service connection are well grounded under 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim that 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation, the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or a medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
order for a claim to be considered well grounded, there must 
be evidence both of a current disability and of an 
etiological relationship between that disability and service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service medical records are silent for complaint, finding, or 
treatment with respect to any chronic skin disability.  The 
reports of service examinations accomplished in April 1946, 
August 1946, March 1947, September 1950, and April and August 
1951 all reflect that the veteran's skin was normal.  A 
diagnosis of an acquired psychiatric disorder was not 
reported in service, although clinical indication of 
nervousness was noted on examination in September 1950.  Post 
service treatment records reflect a diagnosis of anxiety 
reaction in 1961, and diagnoses of onychomycosis and 
intertrigo in 1997.  

In order for the veteran's claims of entitlement to service 
connection for a skin disorder and a psychiatric disorder to 
be well grounded, he must submit medical evidence indicating 
that he currently has these disabilities and that they are 
related to his active service.  The veteran's statements, and 
testimony offered at his personal hearing, are presumed 
credible for purposes of this decision.  However, he, as a 
layperson, is not qualified to establish a current medical 
diagnosis or show a medical etiology merely by his own 
assertion, as such matters require medical expertise.  See 
Grottveit and Espiritu.  There is no competent medical 
evidence that the veteran had a chronic skin disorder, or 
chronic acquired psychiatric disorder, during service.  
Neither is there any competent medical evidence that relates 
any identified post service skin disorder or anxiety disorder 
to active service.  The Board, therefore, concludes that 
without the requisite competent medical evidence establishing 
that the veteran currently has disability that is related to 
his active service, the claims of entitlement to service 
connection for a skin disorder and psychiatric disorder are 
not well grounded.  Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above-discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Although the Board has proceeded, following the reopening of 
the veteran's claim, to dispose of the claim of entitlement 
to service connection for a psychiatric disorder without 
remand to the RO, the veteran has not been prejudiced by the 
Board's decision.  When the RO adjudicated the veteran's 
claim, it found, in its June 1998 decision, that his claim 
was not well grounded.  The veteran was provided a statement 
of the case (SOC) in August 1998 that set forth the relevant 
law and evidence for consideration in making that 
determination.  Therefore, the veteran has been afforded the 
appropriate notice of, and opportunity to respond to, the 
RO's well-grounded claim adjudication.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  As such, no benefit would be afforded 
the veteran to remand the claim to have the RO again make a 
well-grounded claim determination, and provide a duplicate 
SOC.  A remand is not required in situations where there is 
no possibility of any benefits flowing to the appellant.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991).



ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for a skin disorder not having been submitted, the 
appeal with respect to this issue is denied. 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  To this extent the appeal is granted.

Evidence of a well-grounded claim for entitlement to service 
connection for a psychiatric disorder not having been 
submitted, the appeal with respect to this issue is denied. 


REMAND

January 1952 and October 1953 RO decisions denied service 
connection for hydrocele.  The veteran was notified of these 
decisions and his appellate rights, but he did not appeal.  A 
June 1998 RO decision held that new and material evidence had 
not been submitted to reopen his claim of entitlement to 
service connection for hydrocele.  During a personal hearing, 
held at the RO in October 1998, the veteran indicated a 
continuing desire to establish service connection for 
hydrocele.  The Board construes his testimony as a notice of 
disagreement.  In Tomlin v. Brown, 5 Vet. App. 355 (1993), it 
was found that oral statements at a personal hearing which 
were later transcribed met the requirement that a notice of 
disagreement be "in writing".  A statement of the case with 
respect to the appeal of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for hydrocele has not been issued.  Where 
there is a notice of disagreement, a remand, not referral, is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).  


In light of the above, the appeal is REMANDED to the RO for 
the following:

The RO should issue a statement of the 
case addressing the issue of whether new 
and material evidence has been submitted 
to reopen the claim of entitlement to 
service connection for hydrocele.  All 
appropriate appellate procedures should 
then be followed.

Thereafter, the case should be returned to the Board for 
further appellate 
consideration, if otherwise in order.  In taking this action, 
the Board implies no conclusion, either legal or factual, as 
to the ultimate outcome warranted.  No action is required of 
the veteran unless he is otherwise notified.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

